Order of the City Court of Yonkers, vacating order requiring security for costs, reversed on the law, with ten dollars costs and disbursements, and motion denied, without costs. Plaintiff’s intestate was not a resident of the city of Yonkers, nor is plaintiff such a resident. The specific provision contained in section 1522, Civil Practice Act, is, therefore, applicable irrespective of section 1523, Civil Practice Act, generally relating to legal representatives in their capacity as such and not to the factor of residence. (Allocio v. Colonial Life Ins. Co., 246 App. Div. 621.) Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ., concur.